DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 and claims filed August 03, 2022 has been entered.

Status of Claims
Claims 1-5, 7-12 and 14-21 are  pending.

Response to Remarks
Claim Rejections – 35 USC section § 102/103 
 	ON page 9 of the response, Applicant argue that Prakash relies on the frequency domain to perform demosaicing process, which is not based on the CNN; however, the Examiner disagrees because Prakash clearly teaches “Hence first, the de-noising model is performed to get more CPSNR. Here, without of doing learning discriminative method with the explicit prior image; we propose an image de-noising as a normal discriminative learning problem, i.e., sorting out the noise from the noisy image by ‘CNN’. The motto for using CNN in both demosaicing and de-noising is to increase the de-noising performance, optimized CI demosaicing and improve the speed of training process” in section 1, [p][003].  On pages 10 Applicant argue that the combination of Prakash and Chuang teach each microprocessor except for the first microprocessor is configured to take an input from a preceding microprocessor, with which the Examiner agrees; however, clearly outline that the implementation of  the claim feature would have been obvious for one skilled in the art or design choice, since there is not new or unexpected results obtained.  On page 11, Applicant argue regarding the pipeline setup; however, the Examiner has clearly shown that this is a design choice and well within the scope of one skilled in the art. 
 	 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/23/2022 have been entered and considered.  Initialed copies of the PTO-1449 by the Examiner are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10-11, 15, 17 and 19-21  are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205).
 	As to independent claim 1,  Prakash discloses an image processor (denoising CNN model system – see section 31, [p][001]) comprising a plurality of microprocessors in a convolutional neural network (CNN) (see section 1, [p][003]) configured to operate in series to refine a raw image captured by a camera (color filter array (CFA) is a raw format – see abstract), the microprocessors implements a respective trained artificial intelligence model (note that the networks are trained – see section 3.1, [p][001] with encoder and reconstructor or decoder – see section 3.2.3-3.2.4), wherein: to implement  a first image transformation operation that either demosaics or denoises a first image input (see section 3.1 – where denoising is done)  based on a trained artificial intelligence model selected front a set of models (note that training is done for both the denoising or the demosaicing – see section 3.1, [p][001] and 3.2, [p][001]);  a second image transformation operation that demosaics _or denoises a second image input to a trained artificial intelligence model selected from the set of models (see section 3.1 ) ; and each of the plurality of microprocessors,  so that the second image input to the has previously been demosaiced or denoised by the first image transformation operation implemented by the on the first image input (see section 3.2 – where once the image is demosaicing is done after denoising); however, Prakash does not expressly disclose comprising a first microprocessor and a second microprocessor, each of which are independent.
 	Chuang discloses a system for reconstructing color images including a first microprocessor and a second microprocessor, each of which are independent (note that a pipeline system is implemented – see [p][0050]). 
 	Chuang and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the system for reconstructing color images of Chuang into denoising CNN model system of Prakash in order to parse the captured image into a plurality of tiles, selecting a subset of the plurality of tiles based at least in part on at least one metric, processing the selected tiles according to a first technique, and selectively processing each unselected tile according to one or more techniques different from the first technique (see [p][0005]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Note the discussion above; the combination of Prakash and Chuang as a whole teaches the image processor, wherein the image processor is pipelined (see [p][0043] of Prakash); however, none of the cited references expressly disclose each microprocessor except for the first microprocessor is configured to take an input from a preceding microprocessor. It would have been obvious for one of ordinary skill in the art to implement each microprocessor except for the first microprocessor is configured to take an input from a preceding to implement another version of the system, since selection of any order of performing steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C).

 	As to claim 3, Prakash  teaches the plurality of microprocessors, wherein the image processor is configured to perform demosaicing of the image after de-noising the image (see abstract). 

 	As to claim 5, Prakash  teaches the plurality of microprocessors wherein the essentially pixel-block- level operation comprises colour mapping (for e.g. mapping function to estimate clean latent image – see section 3.1, [p][001]).

 	As to claim 10, Prakash  teaches the plurality of microprocessors, wherein the image processor further comprises a microprocessor configured to enhance detail in the image (note that the image is denoised, thus the image details are enhanced – see abstract).

 	As to claim 11, the combination of Prakash and Chuang as a whole does not teach the plurality of microprocessors, wherein the image processor further comprises a microprocessor configured to perform super-resolution of the image. It would have been obvious for one of ordinary skill in the art to implement a microprocessor configured to perform super-resolution of the image,  since performing enhancing such as super-resolution is will know in the art and is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C). 

	As to claim 12, the combination of Prakash and Chuang as a whole does not teach the plurality of microprocessors, wherein the image processor further comprises a third microprocessor which is configured to independently implement a trained artificial intelligence model, wherein the third microprocessor implements an essentially pixel-block-level operation on the image input to the first microprocessor. It would have been obvious for one of ordinary skill in the art to implement the image processor further comprises a third microprocessor which is configured to independently implement a trained artificial intelligence model, wherein the third microprocessor implements an essentially pixel-block-level operation on the image input to the first microprocessor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI-B).

 	Claims 15, 17 and 19-20 are rejected for the same reasons as set forth in the rejection of the claims 1,3 and 5-6 are image processor claims 1,3 and 5-6 for the method claimed in claims 15, 17 and 19-20. 

 	As to independent clam 21, this claim is similar is scope to claim 1 except claim 1 is an image processor whereas claim 21 is a device with the additionally limitations recited a chip integrated with a plurality of neural processing units thereon; the plurality of neural processing units are configured to operate in series to refine a raw image captured by a camera, wherein the neural processing units comprise a first processing unit and a second processing unit, wherein each of the first and second processing units independently implements a respective trained artificial intelligence model. The combination of Prakash and Chuang was a whole teach a chip integrated with a plurality of neural processing units thereon (see Fig 1 of Prakash); the plurality of neural processing units (see Fig 1 of Prakash) are configured to operate in series to refine a raw image captured by a camera (color filter array (CFA) is a raw format – see abstract of Prakash), wherein the neural processing units comprise a first processing unit and a second processing unit, wherein each of the first and second processing units independently implements a respective trained artificial intelligence model (note that the networks are trained – see section 3.1, [p][001] with encoder and reconstructor or decoder – see section 3.2.3-3.2  of Prakash).
 	
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205) as applied to claim 1 further in view of Ovsiannikov (Pub No.: 20100066857). 
 	As to claim 2, the combination of Prakash  and Chuang as a whole does not teach the plurality of microprocessors as, wherein the image processor is configured to perform an automatic white balancing operation prior to demosaicing an image.
 	Ovsiannikov discloses system for white balance calibration including wherein the image processor is configured to perform an automatic white balancing operation prior to demosaicing an image (see [p][0032]).
	Chuang,  Ovsiannikov and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the system for reconstructing color images of Chuang into denoising CNN model system of Prakash in order to parse the captured image into a plurality of tiles, selecting a subset of the plurality of tiles based at least in part on at least one metric, processing the selected tiles according to a first technique, and selectively processing each unselected tile according to one or more techniques different from the first technique (see [p][0005]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 
 	Claim 16 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is image processor claim for the method claimed in claim 16.

Claims 4, 7-9, 14 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (NPL titled: Deep Learning Approach for Image Denoising and Image Demosaicing) in view of Chuang et al (Pub No.: 2019/0387205) as applied to claim 1 further in view of Hasinoff et al (Pub No.: Burst photography for high dynamic range and low-light imaging on mobile cameras). 
 	As to claim 4, the combination of Prakash and Chuang as a whole does not teach, wherein the essentially pixel-block- level operation comprises dynamic range compression.
 	Hasinoff discloses a computational photography pipeline including wherein the essentially pixel-block- level operation comprises dynamic range compression (see section 3, [p][002], step 3 – where the dynamic range is compressed using local tone mapping).
 	Chuang,  Hasinoff and Prakash are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the computational photography pipeline of Hasinoff into denoising CNN model system of Prakash as modified by Chuang in order to capture multiple image then compressing the dynamic range using local tone mapping (see section 3, [p][002], step 3).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 7, Prakash  and Chuang as a whole does not teach, wherein the image processor is configured to generate an output that is a compressed representation of an image input to the image processor. Hasinoff discloses computational photography pipeline including wherein the image processor is configured to generate an output that is a compressed representation of an image input to the image processor (see description of Fig 3). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4. 

 	As to claim 8, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a microprocessor configured to perform multi-frame noise reduction. Hasinoff discloses computational photography pipeline including a microprocessor configured to perform multi-frame noise reduction (frame merging for realizing noise reduction – see section 5, [p][001]). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	As to claim 9, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a microprocessor configured to increase the contrast to noise ratio of short exposure images. Hasinoff discloses computational photography pipeline including a microprocessor configured to increase the contrast to noise ratio of short exposure images (see section 3, [p][011] – “The number we capture, N, is a tradeoff. In low light, or in very high dynamic range scenes where we will be
boosting the shadows later, we want more frames to improve signal-to-noise ratio, but they take more time and memory to capture”).  Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.
 	
 	As to claim 14, Prakash  and Chuang as a whole does not teach, wherein the image processor further comprises a module configured to perform an image sharpening operation. Hasinoff discloses computational photography pipeline including wherein the image processor further comprises a module configured to perform an image sharpening operation (note that image sharpen is also done – see Fig 3). Therefore combining Prakash  as modified by Chuang and Hasinoff would meet the claim limitations for the same reasons as previously discussed in claim 4.

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 4, as claim 4 is image processor claim for the method claimed in claim 18.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    September 9, 2022